MEMORANDUM **
Anthony Pretty On Top appeals from his guilty-plea conviction and sentence for assault with a dangerous weapon, in violation of 18 U.S.C. §§ 1153(a) and 113(a)(3).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Pretty On Top’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Pretty On Top did not file a pro se supplemental brief, and the Government did not file an answering brief.
Our independent review of the briefs and the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.